DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is unclear because the units are omitted in the pressure limitation in line 5. For purposes of examination, the limitation is considered to be “between about 0.5 and about 50 Torr” similar to claim 4. Claims 17-20 depend from claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 11, 12, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (US 2015/0118865).
Shimizu discloses a method of forming a structure comprising the steps of: providing a substrate in a reaction chamber [0031]; and using a thermal cyclic deposition process, depositing a layer of SiOCN on the surface of the substrate [0031]-[0056] (Fig. 1). 
Regarding Claim 2, the SiOCN layer is deposited by atomic layer deposition (i.e. precursors individually adsorbed on the surface [0031] and separated by purges (Fig. 1)).
Regarding Claims 3 and 16, the temperature within the reaction chamber is 400°C [0036]; [0045]; [0053], such as the turntable 201 holding the substrate [0140]. 
Regarding Claims 4 and 16, the pressure within the reaction chamber is 1 Torr [0037]; [0046]; [0054]. 
Regarding Claim 7, the precursor includes “other silanes” [0063]-[0080]. 
Regarding Claims 8 and 18, the reactant may be ammonia (NH3) [0048]. 
Regarding Claim 11, the SiOCN layer may be used as a layer for a spacer [0003].

Regarding Claim 15, the structure may include a spacer comprising the SiOCN layer [0003]. 
Thus, Shimizu teaches every limitation of claims 1-4, 7, 8, 11, 12, 15, 16, 18, and 19 and anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2015/0118865) as applied above.
Shimizu further discloses that the layer of SiOCN comprises a carbon concentration of 10% or more [0058]-[0059]. 

Thus, claim 5 would have been obvious within the meaning of 35 USC 103 over the teachings of Shimizu.
Claims 6, 9, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2015/0118865) as applied above in view of Suzuki et al (US 2017/0140924).
Shimizu does not disclose that the structure comprises an etch stop layer or etch block layer.
Suzuki discloses that SiOCN films have a wide variety of uses in the semiconductor industry due to a low etch rate (wet etch resistance (Abstract)) and may be used as etch stop layers as alternatives to spacer layers [0049]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the SiOCN layer of Shimizu as an etch stop layer or etch block layer as suggested by Suzuki as an alternative to a spacer layer due to its low etch rate and wet etch resistance. 
Regarding Claim 9, Suzuki discloses precursors for the SiOCN layer useful in an ALD cycle including silanes [0054] wherein “no reactant” is used to form the SiOCN layer. The SiOCN layer is formed from a single precursor and the “second reactant” is merely a noble gas that does not contribute material to the deposited film [0055]. It 
Thus, claims 6, 9, 10, and 14 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Shimizu and Suzuki.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2015/0118865) as applied above in view of Wang et al (US 2005/0080286).
Shimizu does not disclose a precursor for depositing the SiOCN such as tetramethyl bis(2,2-dimethylhydrazino)disilane.
Wang discloses silicon precursors for deposition of SiOCN films at low temperature for use in semiconductor devices [0012], such as spacer layers [0003]. The silicon precursors include tetramethyl bis(2,2-dimethylhydrazino)disilane which has good thermal stability [0067]; [0084]-[0085].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the silicon precursor of Wang as an alternative to the silicon precursors in the process of Shimizu since they were also known for deposition of SiOCN films at low temperature for the same purpose (spacer layers) and have good thermal stability.
Thus, claims 7 and 17 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Shimizu and Wang.
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2015/0118865) as applied above in view of Tak et al (US 2017/0117140).

Tak discloses a structure 102 comprising a feature 120d, wherein a spacer layer 142m is conformally deposited overlying the feature 120d (Fig. 9A; [0196]). The spacer layer may be a layer comprising SiOCN [0199]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to conformally deposit the SiOCN layer of Shimizu overlying a feature as suggested by Tak since this was a common step of applying spacer layers during the manufacturing of a semiconductor device.
Thus, claims 13 and 20 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Shimizu and Tak.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715